Exhibit 10.1

 

LOGO [g558388img01.jpg]        

525 E. Big Beaver Road

Suite 300

Troy, MI 48083

tel : 248/619.2800

fax : 248/619.2888

 

www. syntelinc.com

July 20, 2018

[Name]

At the Address on File with the Company

Dear [Name]:

This is your Retention Letter Agreement (the “Agreement”) with Syntel, Inc. (the
“Company”). Reference is made to that certain Agreement and Plan of Merger,
dated as of July 20, 2018 (the “Merger Agreement”), by and among the Company,
Atos SE and Green Merger Sub Inc. In recognition of your role as a key employee
of the Company and the importance of your continued contributions in
anticipation of the sale of the Company as contemplated by the Merger Agreement,
you have been selected to receive a change in control performance bonus (the
“CIC Performance Bonus”) and a six month retention bonus (the “Six Month
Retention Bonus” and, together with the CIC Performance Bonus, the “Retention
Bonuses”) in accordance with the terms of this Agreement. Your right to receive
each of the CIC Performance Bonus and the Six Month Retention Bonus described
herein is contingent on the occurrence of the Closing. In the event the Merger
Agreement terminates by its terms and the Closing has not occurred, this
Agreement will terminate and be of no force or effect. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Merger
Agreement.

 

1. CIC Performance Bonus Amount and Payment Timing

The amount of your CIC Performance Bonus is $●, which is equal to the sum of
your current base salary and target annual bonus. If you remain actively
employed with the Company from the date of this Agreement through the Closing
Date, the Company will pay you 100% of your CIC Performance Bonus in cash on the
Closing Date. The CIC Performance Bonus will be subject to withholding for
applicable income and payroll taxes or otherwise as required by law. The CIC
Performance Bonus will be in addition to (and will not be in lieu of) any annual
discretionary bonus, commissions or other incentive compensation amounts you may
otherwise be entitled to receive (or may become entitled to receive) from the
Company. For the avoidance of doubt, in the event you do not remain actively
employed with the Company from the date of this Agreement through the Closing
Date, you will not be entitled to receive the CIC Performance Bonus, and the CIC
Performance Bonus will terminate and be forfeited.

 

2. Six Month Retention Bonus Amount and Payment Timing

The amount of your Six Month Retention Bonus is $●, which is equal to the
product of (i) 0.5 times (ii) the sum of your base salary and target annual
bonus. Subject to the conditions below, if you remain actively employed with the
Company from the date of this Agreement through the six month anniversary of the
Closing Date, the Company will pay you 100% of the Six Month Retention Bonus in
cash on the six month anniversary of the Closing Date. The Six Month Retention
Bonus will be subject to withholding for applicable income and payroll taxes or
otherwise as required by law. The Six Month Retention Bonus



--------------------------------------------------------------------------------

will be in addition to (and will not be in lieu of) any annual discretionary
bonus, commissions or other incentive compensation amounts you may otherwise be
entitled to receive (or may become entitled to receive) from the Company.

In the event that, prior to the six month anniversary of the Closing Date, your
employment is terminated in a manner constituting a Change in Control
Termination (as such term in defined in the Company’s 2016 Incentive Plan,
provided that the determination as to whether you have experienced a material
reduction in your position, duties, or responsibilities for purposes of
determining whether you have Good Reason to terminate your employment shall be
made with respect to your position, duties and responsibilities as in effect
immediately following the Change in Control), the Company will pay you 100% of
the Six Month Retention Bonus in cash within 30 days of your termination date.
For the avoidance of doubt, in the event that, prior to the six month
anniversary of the Closing Date, your employment with the Company is terminated
for any other reason, you will not be entitled to receive the Six Month
Retention Bonus, and the Six Month Retention Bonus will terminate and be
forfeited.

 

3. Other Terms

All payments under this Agreement will be less any taxes required to be withheld
under applicable federal, state or local law. The Retention Bonus will not be
taken into account in computing the amount of salary or compensation to
determine any bonus, retirement, or other benefit under any Company benefit plan
or arrangement.

You will not have any right to transfer, assign, pledge, alienate or create a
lien upon the Retention Bonuses. The Retention Bonuses are unfunded and
unsecured and payable out of the general funds of the Company. Nothing in this
Agreement is intended to suggest any guaranteed period of continued employment
and your employment will at all times continue to be terminable by you or the
Company. This Agreement will be binding on any successor to the Company.

This Agreement will be governed by, and construed in accordance with, the laws
of the state of Michigan, without giving effect to any conflict of law rules
thereof that would require or permit the application of the law of another
jurisdiction. The payments under this Agreement are intended to be “short-term
deferrals” that do not constitute “deferred compensation” subject to
Section 409A of the Internal Revenue Code (“Section 409A”). The parties agree to
interpret and administer this Agreement in a manner intended to comply with
Section 409A. For purposes of Section 409A, each payment made under this
Agreement will be treated as a separate payment. In no event may you, directly
or indirectly, designate the calendar year of payment. Notwithstanding anything
contained herein to the contrary, you will not be considered to have terminated
employment with the Company for purposes of this Agreement unless you would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

We thank you for the service you have rendered in the past and look forward to
your continued contribution to the success of the Company. Please acknowledge
your acceptance of this Agreement by signing where indicated below and return it
to the Company as soon as possible.

 

Sincerely, Syntel, Inc.

 

By: Title:

 

Accepted and Agreed:

 

[Name]

 

[Signature Page to Retention Letter Agreement]